
	

113 S2932 IS: Microlab Technology Commercialization Act of 2014
U.S. Senate
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2932
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2014
			Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To direct the Secretary of Energy to establish microlabs to improve regional engagement with
			 national laboratories.
	
	
		1.Short title
			This Act may be cited as the
		  Microlab Technology Commercialization Act of 2014.
		2.DefinitionsIn this Act:(1)MicrolabThe term microlab means a small laboratory  established by the Secretary under section
			 3.(2)National LaboratoryThe term national laboratory means—(A)a National Laboratory, as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
			 15801); and(B)a national security laboratory, as defined in section 3281 of the National Nuclear Security
			 Administration Act (50 U.S.C. 2471).(3)SecretaryThe term Secretary means the Secretary of Energy.3.Establishment of microlab program(a)In generalThe Secretary, in collaboration with the directors of national laboratories, may establish a
			 microlab program under which the Secretary establishes microlabs that are
			 located in close proximity to national laboratories and that are
			 accessible to the public for the purposes of—(1)enhancing collaboration with regional research groups, such as institutions of higher education and
			 industry groups; and(2)accelerating technology transfer from national laboratories to the marketplace.(b)CriteriaIn determining the placement of microlabs under subsection (a), the Secretary shall consider—(1)the commitment of a national laboratory to establishing a microlab;(2)the existence of a joint research institute or a new facility that—(A)is not on the main site of a national laboratory;(B)is in close proximity to a national laboratory; and(C)has the capability to  house a microlab;(3)whether employees of a national laboratory and persons from academia, industry, and
			 government are available to be assigned to the microlab; and(4)cost-sharing or in-kind contributions from State and local governments and private industry.(c)TimingIf the Secretary, in collaboration with the directors of national laboratories, elects to establish
			 a microlab program under this section, the Secretary, in collaboration
			 with the directors of national laboratories, shall—(1)not later than 60 days after the date of enactment of this Act, begin the process of determining
			 the placement of  microlabs under subsection (a); and(2)not later than 180 days after the date of enactment of this Act, implement the microlab program
			 under this section.4.Reports(a)Initial reportNot later than 60 days after the date of implementation of the microlab program under section 3,
			 the Secretary shall submit to the Committee on Armed Services of the
			 Senate, the Committee on
			 Armed Services of the House of Representatives, the Committee on Energy
			 and Natural Resources of the Senate, and the Committee on Science,
			 Space, and Technology of the House of Representatives a report that
			 provides an update on the implementation of the microlab program under
			 section 3.(b)Progress reportNot later than 1 year after the date of implementation of the microlab program under section 3, the
			 Secretary shall submit to the Committee on Armed Services of the Senate,
			 the Committee on Armed Services of the House of Representatives, the
			 Committee on Energy and Natural Resources of the Senate, and the
			 Committee on Science, Space, and Technology of the House of
			 Representatives a report on the microlab program under section 3,
			 including findings and recommendations of the Secretary.5.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $50,000,000 for fiscal year 2015.
		
